In a special proceeding pursuant to CPLR 5241 to recover accrued child support arrears, the appeal is from a judgment of the Supreme Court, Nassau County (Robbins, J.), entered December 17,1993, which awarded the petitioner the principal sum of $11,600.
Ordered that the judgment is affirmed, with costs.
Contrary to the appellants’ contentions, the underlying income executions were properly entered, as the debtor, Steven Schwarz, failed to allege a mistake of fact with regard to the executions within the statutory period (see, CPLR 5241 [e], [fD.
The special proceeding for enforcement was properly commenced by the petitioner purchasing an index number, filing a request for judicial intervention, and attempting to file the notice of petition with the Nassau County Clerk, pursuant to CPLR 304. Contrary to the appellants’ contention there is no requirement that the petition in a proceeding under CPLR 5241 be verified.
The attorney’s fees granted were reasonable.
We have reviewed the appellants’ remaining contentions and find them to be without merit. Sullivan, J. P., Miller, Thompson and Joy, JJ., concur.